Not for Publication in West's Federal Reporter
                Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

           United States Court of Appeals
                         For the First Circuit

Nos. 04-2642
     04-2668
                         JURGEN PETER ALDINGER,

                         Petitioner, Appellant,

                                       v.

                           KEDRA ADELE SEGLER,

                          Respondent, Appellee.


No.   05-1916

                         JURGEN PETER ALDINGER,

                          Petitioner, Appellee,

                                       v.

                           KEDRA ADELE SEGLER,

                         Respondent, Appellant.


           APPEALS FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF PUERTO RICO

         [Hon. Jay A. García-Gregory, U.S. District Judge]


                                    Before

                         Selya, Lynch and Lipez,
                             Circuit Judges.
     Kedra Segler on brief pro se.
     Stephen J. Cullen, Jeffrey M. Geller and Miles & Stockbridge
P.C., Modesto L. Rodriguez-Suarez and Marichal & Hernandez LLP on
brief for Jurgen Peter Aldinger.


                        November 23, 2005
           Per Curiam.      After the petitioner-father Jurgen Peter

Aldinger prevailed in obtaining an order requiring the respondent-

mother   Kedra   Adele   Segler   to     return   their    minor   children    to

Germany, the district court, pursuant to 42 U.S.C. § 11607(b)(3),

ordered Ms. Segler to pay Mr. Aldinger's attorneys' fees and travel

expenses in the amount of $17,775.            Mr. Aldinger argues that the

court awarded too little. Ms. Segler did not cross-appeal from the

award; she subsequently moved to vacate the award and has appealed

that denial.     We affirm the district court's orders.

                         The Fee and Expense Award

           Mr. Aldinger claims that the district court misapplied 42

U.S.C. § 11607(b)(3). We review fee and expense awards for mistake

of law or abuse of discretion.         See Coutin v. Young & Rubicam P.R.,

Inc., 124 F.3d 331, 336 (1st Cir. 1997).                There is no basis to

disturb the award here.

           While Mr. Aldinger argues that a court may modify an

award of the requested fees and costs only if the respondent

establishes that such an award would be "clearly inappropriate,"

Mr.   Aldinger   ignores    the   fact    that    the   court   also   has    the

obligation to determine whether the requested fees and costs were

"necessary" to secure the children's return.              See Whallon v. Lynn,

356 F.3d 138, 140 (1st Cir. 2004).           Thus, the court did not err in

considering the necessity of each expense.




                                       -2-
            Mr. Aldinger also argues that the court erred by failing

to engage in a lodestar analysis of the attorneys' fees.                  A court

employing the lodestar method multiplies the number of hours

reasonably spent on a case by a reasonable hourly rate to arrive at

the lodestar figure.         Coutin, 124 F.3d at 337, citing Hensley v.

Eckerhart, 461 U.S. 424, 433 (1983).                 To determine a reasonable

number   of    hours,    a     court    may    subtract    "hours   which     were

duplicative, unproductive, excessive, or otherwise unnecessary."

United States v. Metropolitan Dist. Comm'n, 847 F.2d 12, 16 (1st

Cir. 1988).    We do not reach the question of whether the lodestar

method is required.            In fact, the district court essentially

applied the lodestar method in this case, and the deductions it

made for excessive hours are supported by the record.                     See id.

(noting that lodestar method is a "flexible paradigm" and that "'we

normally prefer to defer to any thoughtful rationale and decision

developed     by   a   trial    court    and    to    avoid   extensive     second

guessing'") (quoting Grendel's Den, Inc. v. Larkin, 749 F.2d 945,

950 (1st Cir. 1984)).1

            Mr. Aldinger finally argues that the court erred by

failing to award the fees and costs he and his parents incurred in



     1
      Mr. Aldinger also complains that the court failed to apply
the lodestar method in determining a reasonable hourly rate. The
court, however, did not reduce the attorney's claimed rate in
computing the fee award.       Although the court noted in a
parenthetical that the rate was high, it appears to have reduced
the requested fees based on excessive hours.

                                        -3-
visiting the children while they were wrongfully retained in the

United States and transporting the children back to Germany.            This

argument lacks merit. The district court correctly held that those

visits were not necessary to enable the father to obtain the return

of the children.    See 42 U.S.C. § 11607(b)(3) (providing for award

of "necessary expenses" that are "related to the return of the

child"); see also Pub. Notice 957, 51 Fed. Reg. 10494, 10511 (1986)

(noting that "necessary expenses" encompass expenditures required

"to secure the child's return").          The court did not award return

costs because Mr. Aldinger agreed to pay those costs. Mr. Aldinger

cannot now assert that he should be reimbursed for them.

           Although Ms. Segler did not cross-appeal from the fee and

expense award, she argues that the award should be reversed and

vacated because the district court neglected to consider Mr.

Aldinger's failure to pay adequate child support and how the award

will   adversely   affect   the   best    interests   of   the   children   by

limiting her ability to support them.        Ms. Segler's arguments fail

for two separate reasons. First, she did not cross-appeal from the

award, and, thus, we lack jurisdiction to hear her claims.                  Cf.

Johnson v. Teamsters Local 559, 102 F.3d 21, 28 (1st Cir. 1996)

(dismissing late cross-appeal for lack of appellate jurisdiction).

While Ms. Segler argues that her subsequent appeal from the denial

of her motion to vacate the award constitutes a valid cross-appeal

of the underlying award, this contention lacks merit.


                                    -4-
           Second, Ms. Segler did not raise either issue in her

opposition to Mr. Aldinger's request for fees and costs. Thus, the

district court did not err in failing to consider these issues.

Ms. Segler does not explain why she failed to raise them.   Also, to

the extent she argues that Mr. Aldinger failed to pay child support

after the court's decision, the court could not have considered

something that had not yet happened.

                  The Motion to Vacate The Award

           As noted above, Ms. Segler did not cross-appeal from the

award. She subsequently moved to vacate the award, which the court

denied "for lack of jurisdiction."    Ms. Segler's appeal, however,

does not even address the propriety of that decision.   Rather, she

focuses her arguments on the merits of the underlying award.

Accordingly, she has waived the issue.        Venegas-Hernandez v.

Sonolux Records, 370 F.3d 183, 188 (1st Cir. 2004) (noting that

issue not raised in brief is waived).

           Ms. Segler also attempts to raise new claims.    Because

they were not raised in the district court, we do not consider

them.   See Amcel Corp. v. International Executive Sales, Inc., 170

F.3d 32, 35 (1st Cir. 1999).

           The district court's orders dated September 30, 2004,

November 8, 2004, and April 19, 2005, are summarily affirmed.   See

1st Cir. R. 27(c).




                                -5-